NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LI WANG,                                        No.    19-70531

                Petitioner,                     Agency No. A206-340-086

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Li Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review factual findings for substantial evidence, applying the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the adverse credibility determination based on

Wang’s omission of her mother’s threat from her original and amended written

asylum application. See id. at 1048 (adverse credibility determination reasonable

under “the totality of circumstances”); see also Silva-Pereira v. Lynch, 827 F.3d

1176, 1185-86 (9th Cir. 2016) (prior omission supported adverse credibility

determination where new allegations were more compelling). Wang’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Substantial evidence also supports the finding that Wang did

not present corroborative evidence that would otherwise establish her eligibility for

relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s

documentary evidence was insufficient to independently support claim). Thus, in

the absence of credible testimony, Wang’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the BIA’s denial of Wang’s CAT

claim because it was based on the same evidence found not credible, and Wang

does not point to any other evidence in the record that compels the conclusion that

it is more likely than not she would be tortured by or with the consent or


                                          2                                     19-70531
acquiescence of the government if returned to China. See Shrestha, 590 F.3d at

1048-49.

      PETITION FOR REVIEW DENIED.




                                        3                                  19-70531